
	

114 HJ 8 IH: Proposing an amendment to the Constitution of the United States requiring that the Federal budget be balanced and that an increase in the Federal debt requires approval from a majority of the legislatures of the several States.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 8
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Schweikert introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States requiring that the Federal budget
			 be balanced and that an increase in the Federal debt requires approval
			 from a majority of the legislatures of the several States.
	
	
		That the following article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the
			 Constitution when ratified by the legislatures of three-fourths of the
			 several States within seven years after the date of its submission for
			 ratification:
			
				 —
					1.Total outlays for any fiscal year shall not exceed total receipts for that fiscal year.
					2.Total outlays shall not exceed 18 percent of the gross domestic product of the United States for
			 the calendar year ending prior to the beginning of such fiscal year.
					3.The Congress may provide for suspension of the limitations imposed by section 1 or 2 of this
			 article for any fiscal year for which two-thirds of the whole number of
			 each House shall provide, by a roll call vote, for a specific excess of
			 outlays over receipts or over 18 percent of the gross domestic product of
			 the United States for the calendar year ending prior to the beginning of
			 such fiscal year.
					4.Any bill to levy a new tax or increase the rate of any tax shall not become law unless approved by
			 two-thirds of the whole number of each House of Congress by a roll call
			 vote.
					5.The limit on the debt of the United States held by the public shall not be increased unless
			 two-thirds of the whole number of each House of Congress shall provide for
			 such an increase by a roll call vote.
					6.Any Member of Congress shall have standing and a cause of action to seek judicial enforcement of
			 this article when authorized to do so by a petition signed by one-third of
			 the Members of either House of Congress. No court of the United States or
			 of any State shall order any increase in revenue to enforce this article.
					7.The Congress shall have the power to enforce this article by appropriate legislation.
					8.Total receipts shall include all receipts of the United States except those derived from borrowing.
			 Total outlays shall include all outlays of the United States except those
			 for repayment of debt principal.
					9.An increase in the Federal debt requires approval from a majority of the legislatures of the
			 several States.
					.
		
